Citation Nr: 1725069	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased initial rating for a service-connected psychiatric disorder, to include post traumatic stress disorder (PTSD) and previously claimed as anxiety disorder not otherwise specified, currently rated as 30 disabling percent prior to February 23, 2016 and 50 percent disabling since February 23, 2016.

2. Entitlement to an initial compensable rating for a right ankle disability.

3. Entitlement to an initial rating in excess of 10 percent for a right hip disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to August 2010.  

This case comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was later transferred to the RO in Winston-Salem, North Carolina.  Of the eleven issues decided by the RO in September 2010, the Veteran appealed initial disability ratings assigned to service-connected disabilities of the right knee, right ankle and right hip as well as the rating assigned to a service-connected anxiety disorder.   

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This case previously came to the Board in October 2014.  The Board issued a decision and remand, in which it denied an initial disability rating in excess of 10 percent for a service-connected right knee disability.  The Board increased the initial disability rating for the service-connected anxiety disorder from zero percent (noncompensable) to 30 percent.  The Board did not deny a rating higher than 30 percent for anxiety disorder, instead remanding that issue for further development.  After reviewing the file, the Board identified a separate claim for service connection for PTSD and referred that issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The Board remanded the increased rating claims for the right ankle and right hip.  

On remand, the AOJ granted service connection for PTSD and assigned an initial disability rating of 50 percent, effective February 23, 2016.  Because he was not awarded the highest rating potentially available and has not expressed satisfaction with this rating, the issue of an increased rating for a service-connected psychiatric disability remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of increased initial ratings for service-connected disabilities of the right ankle and right hip are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to May 2, 2014, the symptoms of the Veteran's service-connected psychiatric disorders have been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events).   

2. Since May 2, 2014, it has been factually ascertainable that the Veteran's service-connected psychiatric disorders have been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. Prior to May 2, 2014, the criteria for a disability rating in excess of 30 percent for service-connected psychiatric disorders have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).

2. Since May 2, 2014, the criteria for a disability rating of 50 percent, but no higher, for service-connected psychiatric disorders, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans' Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

The issue of an increased initial rating for the Veteran's service-connected psychiatric disorders arises from the Veteran's disagreement with the initial rating assigned after the RO granted service connection for anxiety disorder not otherwise specified in September 2010.  Because his claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require the mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  In February 2011, the RO issued a statement of the case explaining its decision to deny an increased rating for the Veteran's service-connected psychiatric disorder.


Duty to Assist

VA has similarly fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the claims file.  

The RO arranged for an examination to assess the nature and severity of the Veteran's psychiatric disorders in December 2009.  During his May 2014 hearing testimony, the Veteran indicated that his symptoms had worsened since his previous psychiatric examination, and the Board remanded the case for a new examination, which took place in February 2016.  The Board has considered these examination reports and finds that, together with the other evidence, they are adequate for rating purposes.  By obtaining the February 2016 VA examination report, the RO also complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Increased Rating for Psychiatric Disorders

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Since the RO's most recent March 2016 rating decision, a staged rating has been in effect for the Veteran's service-connected psychiatric disorders, variously diagnosed as anxiety disorder not otherwise specified and PTSD: 30 percent prior to February 23, 2016 and 50 percent since February 23, 2016.  For the reasons below, the Board finds that a staged rating is warranted, but that the effective date of the increase from 30 percent to 50 percent should be changed to May 2, 2014 - the day of the videoconference hearing.

Anxiety disorder not otherwise specified is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413.  PTSD is rated under Diagnostic Code 9411.  The Veteran has also been diagnosed with alcohol abuse disorder.  The February 2016 VA examiner indicated that alcohol abuse disorder was the secondary result of the Veteran's service-connected PTSD.  While the law generally prohibits the payment of compensation for disabilities resulting from the claimant's abuse of alcohol or drugs, see 38 U.S.C.A. §§ 105(a), 1110, there is a limited exception, which authorizes compensation for an alcohol or drug abuse disability when the claimant's alcohol or drug abuse disability is the secondary result of a separate service-connected disability, such as PTSD.. See 38 C.F.R. § 3.310; Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

Accordingly, symptoms attributable to any of these diagnosed conditions are relevant to the rating for the Veteran's service-connected psychiatric disorders.  The precise diagnostic code chosen will not affect the Veteran's disability rating because all psychiatric disorders are evaluated under a general formula rating formula for mental disorders.  38 C.F.R. § 4.130.  VA regulations require the Board to avoid "pyramiding" or the evaluation of the same disability, or the same manifestation of a disability, more than once under different diagnostic codes.  See 38 C.F.R. § 4.14 (2016).  Because the Veteran will not be rated twice for the same symptoms and the same rating criteria apply for assessing the severity of PTSD, alcohol abuse disorder and anxiety disorder not otherwise specified, it does not matter that the RO did not grant service connection for PTSD until March 2016 with an effective date of February 23, 2016.  The Board will assign one disability rating for the Veteran's service-connected psychiatric disabilities, however characterized, which will apply from the effective date of the Veteran's award for anxiety disorder not otherwise specified (August 18, 2010) to the present.  

The regulatory criteria authorize a 10 percent rating for occupational and social impairment due to mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is authorized for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale (GAF). The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM - IV)).

Under DSM-IV a GAF score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

VA regulations were recently amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of the same treatise (DSM-5). 79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The Veteran filed the pending claim before the effective date of the regulatory change.  Since the regulatory change implementing the DSM-5 criteria applies only to applications for benefits received by VA on or after August 4, 2014, the Board may consider any global assessment of functioning scores in the Veteran's treatment records and examination reports.

Factual Background

The Veteran began the process of applying for service-connected compensation for a psychiatric disorder prior to his discharge from active duty.  To help decide his claim, he was examined by a clinical psychologist in December 2009.  In her subsequent written report, the examiner noted a history of stressful events during the Veteran's deployment to Iraq, including exposure to grenade and mortar attacks.  The Veteran told the examiner that he began to have trouble sleeping during his time in Iraq.  The diagnoses were dyssomnia, not otherwise specified and alcohol-related disorder, not otherwise specified.

At the time of his December 2009 VA examination, the Veteran reported chronic sleep impairment due to nightmares and said he received approximately 2 hours of sleep per night, but denied seeking treatment for insomnia.  He reported no hospitalizations, denied depressed or expansive moods and denied racing or ruminative thoughts.  He also denied hyperarousal, avoidance, or intrusive symptoms related to his combat experience or other traumatic experiences. 

The Veteran told the examiner he had a pending legal charge for "disturbing the peace" stemming from a bar fight, which occurred approximately one month after returning from Iraq.  He explained to the examiner that he threatened to beat up at a man in the bar who had threatened the Veteran's friend.  He did not engage in any physical violence and said he was only seeking to protect his friend.  

At the time of the examination, the Veteran was divorced, indicating to the examiner that his marriage had ended when he and his former wife realized they were incompatible.  He said he communicates regularly with his only daughter, who lives with his former wife.  The Veteran had a girlfriend and told the examiner that their relationship was going quite well.   

On examination, the Veteran was oriented to person, place, time, and situation.  He was cooperative, with no evidence of a thought disorder.  He denied auditory or visual hallucinations, current or past suicidal or homicidal ideation, and was able to maintain activities of daily living.  He denied any significant memory or concentration difficulty.  Speech was normal.  There was no history or observable indication of depression, anxiety, or impaired impulse control.  The Veteran denied any hindrance of social, occupational,  or other functioning at the time of the examination.  The examiner assigned a GAF score of 65.  According to the examiner, the Veteran's symptoms were not severe enough to require continuous medication or to interfere with occupational and social functioning.

The Veteran was examined again by a different psychologist in February 2016.  The examiner diagnosed post traumatic stress disorder (PTSD) and Alcohol Use Disorder, Severe.  Acknowledging the prior diagnosis of dyssomnia not otherwise specified and alcohol-related disorder not otherwise specified, the examiner wrote, "[the] Veteran's current diagnosis of PTSD and Alcohol Use Disorder, Severe are a progression of his previous diagnoses."   It was not possible for the examiner to differentiate which symptoms were attributable to each diagnosis.  In the examiner's opinion, the "Alcohol Use Disorder is secondary to PTSD, and is mutually aggravating.  Symptoms and degree of impairment in functioning cannot be delineated without resorting to mere speculation."  

According to the examiner, the Veteran's mental diagnoses most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks - i.e., the criteria for a 30 percent disability rating.  Although the Board may consider his opinion, the examiner's application of the legal rating criteria is not binding on the Board.

The social and family history section of the report indicates that the Veteran had been married for six years and had one three-year-old daughter.  He told the examiner that he was "afraid something bad will happen to his family."   He described himself as feeling "cursed" and reported "breaking down" and becoming tearful about once each month.  He denied physical abuse, but said he was concerned about his marriage.  Specifically, his wife had concerns about his alcohol use and he reported "drinking alcohol to pass out, most nights."  He had some contact with his brother and told the examiner he was trying to start riding a mountain bike.  Most of his social activity was with his family.  

At the time of the February 2016 examination, the Veteran had worked for a natural gas company since leaving the military, starting work as a service technician and later becoming a work coordinator.  The Veteran said that the reason for the change of position was his feelings of anxiety around other people.  He told the examiner that, in the past, he has been "anxious, sweating, panicking, prior to speaking with customers.  He said at one point he thought he was having a heart attack.  At his current position, he manages budget of gas pipeline work.  He has minimal contact with others at work."  The Veteran told the examiner that he never misses work.  But he reported some problems with concentration and memory that impact his job performance.  

The Veteran told the examiner that he first saw a psychologist "1-2 years ago.  He said he went for marital therapy, and for individual treatment for alcohol use and depression."  He was prescribed medication, but did not take it because he was worried about possible side-effects.  "He denied any further mental health treatment."  Since his previous examination (December 2009), the Veteran reported an increase in his use of alcohol: "He said he averages about one litre of vodka per night.  He reported that he drinks at night, typically to pass out.  He said he uses it to help him fall asleep, and to stay asleep despite having nightmares."  

According to the examiner, the Veteran met the DSM-5 diagnostic criteria for PTSD, which the examiner attributed to traumatic incidents in Iraq.  The Veteran's symptoms consisted of recurrent, involuntary intrusive memories of traumatic events, recurrent and distressing dreams, intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events and avoidance of distressing memories, thoughts, feelings or external reminders associated with the traumatic events.  The Veteran had persistent and exaggerated negative beliefs or expectations about himself, others or the world.  He also experienced a persistent negative emotional state, markedly diminished interest or participation in significant activates and feelings of detachment or estrangement from others.  

According to the examiner, the Veteran exhibited irritable behavior with angry outbursts, hypervigilance, exaggerated startle response, and problems with concentration.  Other symptoms were depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood.  

On examination, the Veteran was well groomed and oriented.  He had appropriate eye contact and was cooperative.  He denied delusional thinking, auditory or visual hallucinations, and suicidal or homicidal ideation.  His thought process was logical and he "presented with no apparent attention or memory difficulties.  Veteran presented with adequate insight and judgment."  His mood was tearful, but with a full range of affect.  In the examiner's opinion, the Veteran was capable of managing his own financial affairs.  

The Board has also reviewed the relevant post-service treatment records.  As the Veteran indicated to the most recent VA examiner, he has not had much mental health treatment since being discharged from active duty.  Most of his post-service VA treatment records concern his orthopedic disabilities, particularly his knees.  The notes of an office visit with an orthopedic surgeon in private practice, dated January 2012, indicate that the Veteran "denies depression, anxiety, memory loss, suicidal ideation, hallucinations, paranoia, phobia, confusion."  

In February 2013, a VA nursing note indicated that the Veteran told the nurse he was drinking two or three times each week.  About once each week, he reported having six or more drinks on one occasion.  The screen for depression was negative.  Also in February 2013, a VA primary care note indicated that the Veteran had an appointment for the treatment of knee and hip problems.  There was, however, a positive PTSD screen.  According to a nurse's notes, the Veteran declined medication and was given information about the local Vet Center.  

In April 2013, the orthopedic surgeon in private practice once again indicated that the Veteran had denied "depression, anxiety, memory loss, suicidal ideation, hallucinations, paranoia, phobia, confusion."  In December 2013, during a pre-operative assessment just before knee surgery, a nurse's notes described the Veteran as a "moderate drinker", having approximately four drinks per week.  

In addition to the medical evidence, the Board has considered the Veteran's written statements and hearing testimony.  In his notice of disagreement, the Veteran wrote that he "cannot sleep at all.  I stay up every night and maybe sleep from 3 or 4 am to 7 or 8 at most.  Bad dreams and waking up every half hour thinking I am late for something.  Now I have come to realize I have serious social stress.  I cannot be around large groups of people or a lot of noise.  I sweat profusely and feel like I'm going to have a heart attack."  

The Veteran also included a brief statement about his psychiatric symptoms in his substantive appeal (VA Form 9).  The Veteran described "horrible social anxiety which makes me anxious and [un]comfortable around people.  I have re-occurring nightmares and rarely [get] 4 [hours] of sleep a night."  According to the Veteran, he needed to "drink to pass out so I could get rest.  My social anxiety makes me very anxious and nervous in crowds or around groups of people.  I sweat profusely and heart rate goes up and I get to the point of passing out."    

In his hearing testimony, the Veteran said that his worst symptom is his difficulty sleeping.  He testified that he usually sleeps between two to five hours, occasionally six hours.  He also has depressed mood and anxiety.  He testified that he forgets directions or particular errands "[a]ll the time."  According to the Veteran, he is uncomfortable being in a room with a large number of people.  The Veteran testified that he was currently going to alcoholics anonymous meetings.  When asked about his sleep impairment and anxiety, the Veteran said, "I always feel like something bad is going to happen.  Basically, I have to drink myself to sleep every night."  

Analysis

For the Veteran's service-connected psychiatric symptoms, the Veteran is currently assigned a staged rating of 30 percent disabling and 50 percent disabling, with February 23, 2016 (the date of the most recent VA examination) as the effective date of the increase.  The Board agrees that the February 23, 2016 examination report indicates that an increase in the severity of the Veteran's service-connected psychiatric symptoms had occurred and that the increase was significant enough to support an increase in the assigned disability rating.  Significantly, the examiner characterized the Veteran's alcohol abuse disorder as "severe" and indicated that alcohol abuse was secondary to his PTSD. The examiner also noted the presence of symptoms that had not been recorded in previous medical evidence, such as persistent and exaggerated negative beliefs about himself, others or the world, diminished interest or participation in significant activities and feelings of detachment and estrangement from others.  

It is clear from the context that the symptoms described by the VA examiner did not reach their current severity precisely on the morning of February 23, 2016.  The examiner's findings were based on an interview with the Veteran, the content of which necessarily reflects his mental condition in the recent past.  For this reason, the Board finds that the currently assigned staged rating - 30 percent prior to February 23, 2016 and 50 percent since that date - potentially understates the severity of his service-connected psychiatric symptoms.

The Board will assign May 2, 2014, the date of the videoconference hearing as the effective date of the increase from 30 to 50 percent.  On that date, the Veteran testified that his sleep impairment and alcohol abuse had reached the point when the Veteran would "drink [himself] to sleep every night."  This testimony essentially establishes that the Veteran's service-connected PTSD with alcohol abuse had reached a severe level.  

The Board acknowledges that the Veteran had submitted written statements indicating that he needed to "drink to pass out so I could get rest" prior to May 2, 2014.  But he had not previously indicated how frequently this took place.  Prior to the date of the videoconference hearing, the most recent available information concerning the severity of the Veteran's alcohol consumption comes from VA nursing notes, which described him as a "moderate drinker" in December 2013, having approximately four drinks per week.  In February 2013, the Veteran told a nurse he drank two or three times each week and had six or more drinks on a single occasion only once a week.  

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Like the February 23, 2016 VA examination, report, the Veteran's videoconference hearing testimony necessarily reflected his condition during the recent past.  But the Board finds that, prior to May 2, 2014, it was not factually ascertainable that an increase in disability had occurred.

Before May 2, 2014, the Board finds that Veteran's service-connected psychiatric symptoms most closely approximated the regulatory criteria for the currently assigned 30 percent rating.  Chronic sleep impairment, which the Veteran has consistently identified as his most frequent and frustrating psychiatric symptom, is one of the criteria for a 30 percent rating under the General Rating Formula.  See 38 C.F.R. § 4.130.  The written statements submitted by the Veteran prior to his videoconference hearing also reflect the presence of anxiety and panic attacks, which are also among the 30 percent criteria.  

The February 2016 VA examiner indicated that the Veteran's psychiatric symptoms included disturbances of motivation and mood , which is one of the 50 percent rating criteria.  But most of the symptoms noted by the February 2016 examiner - specifically, depressed mood, panic attacks weekly or less often, chronic sleep impairment and mild memory loss (such as forgetting names, directions or recent events) - are among the criteria for a 30 percent rating.  The Board is convinced that a 50 percent rating is appropriate for the period after May 2, 2014 primarily because chronic sleep impairment associated with severe alcohol abuse nearly every day is a condition significantly more severe than chronic sleep impairment alone.  Chronic sleep impairment with associated severe alcohol abuse is not specifically listed in the rating criteria but, pursuant to Mauerhan, 16 Vet. App. 436, the Board finds that these symptoms are similar in severity to the regulatory criteria for a 50 percent rating, such as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficulty in establishing effective work and social relationships.  Id.

The Board finds that the Veteran symptoms have not closely approximated the criteria for a 70 percent rating for his service-connected psychiatric symptoms at any time during the relevant appeal period.  The Veteran has consistently denied suicidal and homicidal ideation.  There is no medical or lay evidence indicating the presence of obsessional rituals which interfere with routine activities.  The Veteran has not exhibited illogical, obscure or irrelevant speech.  

The Board has considered the possibility that the "disturbing the peace" charge noted by the December 2009 examiner could potentially effect the presence of "impaired impulse control (such as unprovoked irritability with periods of violence)" 38 C.F.R. § 4.130.  However, it is clear from the examiner's report that the Veteran did not become physically violent and that he made the threatening comment in an attempt to deter what he perceived to be a threat to his friend.  Moreover, at the time of the December 2009 VA examination, the Veteran had a relatively high GAF score of 65 and the examiner indicated that his psychiatric symptoms did not interfere with social or occupational functioning.  In spite of a clear worsening of his symptoms since then, there have been no subsequent indications of impaired impulse control such as unprovoked irritability with periods of violence.  

Despite needing to change his job duties to accommodate the effects of his social anxiety, the Veteran has been steadily employed throughout the appeal period and has relatively good relationships with his wife and daughter.  Although he has social anxiety, it would not be true to say that the Veteran has an "inability to establish and maintain effective relationships" - one of the criteria for a higher 70 percent rating.  Based on all the evidence, a more accurate description of the Veteran's symptoms is that he has "difficulty in establishing and maintaining effective work and social relationships" which is one of the criteria for the 50 percent rating the Board is assigning effective May 2, 2014.

The evidence does not support the assignment of a 100 percent rating for the Veteran's service-connected psychiatric disorder at any time during the appeal period.  A 100 percent rating for a mental disorder requires "total occupational and social impairment . . ." 38 C.F.R. § 4.130.  He has consistently denied hallucinations or delusions.  Similarly, there is no evidence that the Veteran has experienced gross impairment in thought process or communication; disorientation to time or place or memory loss for the names of close relatives, his own occupation or his own name.  Even the February 2016 VA examination, which indicated an increase in the severity of his symptoms, reflected no apparent attention or memory difficulties.  According to the examiner, he had adequate insight and judgment.  His thought process was logical and he maintained a full range of affect.  

For these reasons, the Board will assign a staged rating for the Veteran's service-connected psychiatric disorders of 30 percent prior to May 2, 2014 and 50 percent since May 2, 2014.

Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

The schedular ratings adequately contemplate the Veteran's disability picture.  The Veteran's chronic sleep impairment, anxiety, panic attacks and disturbances of motivation and mood, as well as his difficulty in establishing and maintaining effective work and social relationships, are all specifically contemplated by the schedular criteria.  There is no lay or medical evidence indicating that the Veteran's psychiatric disorder has ever caused frequent hospitalization or marked interference with employment.    

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to his psychiatric disorders, the Veteran has seven other service-connected disabilities: 1) low back strain (rated 10 percent disabling); 2) right hip strain (10 percent); 3) right knee medial plica syndrome with retropatellar pain syndrome (10 percent); 4) tinnitus (10 percent); 5) left knee retropatellar pain syndrome (10 percent); 6) right elbow strain (noncompensable); and 7) right ankle strain (noncompensable).  None of the evidence suggests that, when combined with the effects any of his service-connected conditions, the Veteran's service-connected psychiatric disorders, including PTSD, anxiety disorder not otherwise specified and alcohol abuse disorder, create an exceptional situation rendering the usual schedular standards inadequate.  Nor has the Veteran submitted statements indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, it is not necessary to refer the case to the Under Secretary for Benefits or to the Director of Compensation Service to consider an extraschedular rating.


ORDER

Prior to May 2, 2014, an initial disability rating in excess of 30 percent for service-connected psychiatric disorders, to include PTSD with alcohol abuse disorder and previously claimed as anxiety disorder not otherwise specified, is denied.

An initial disability rating of 50 percent, but no higher, for service-connected psychiatric disorders, to include PTSD with alcohol abuse disorder and previously claimed as anxiety disorder not otherwise specified, is granted, effective May 2, 2014.


REMAND

After finding that the Veteran's hearing testimony indicated a possible increase in the severity of his service-connected right hip and right ankle disabilities, the Board remanded both issues to the AOJ for a new VA examination.  The requested examinations took place in January 2016.

Unfortunately, the January 2016 VA examinations fail to comply with the recent decision of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing ."  Id. at 170.  Although the January 2016 VA examination reports included the results of range of motion tests, the reports did not indicate whether the range of motion in the Veteran's right ankle and right hip was tested during active or passive motion or in weight bearing or nonweight-bearing.  On remand, the AOJ should arrange a new examination which complies with 38 C.F.R. § 4.59 and Correia.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since January 2016.

2. The Veteran should be scheduled for a VA orthopedic examination to ascertain the current severity of the Veteran's service-connected disabilities of the right ankle and right hip.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disabilities should be identified.

In addition to all findings identified on the appropriate examination forms, the examiner should determine the effective range of motion in the Veteran's right hip and right ankle and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

3. The AOJ must ensure that all of the examination reports requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


